Exhibit 10.1
EXECUTION VERSION
     
 
XO HOLDINGS, INC.
 
STOCK PURCHASE AGREEMENT
 
7.00% Convertible Preferred Stock
9.50% Perpetual Preferred Stock
Dated as of July 25, 2008
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. ISSUANCE AND SALE OF PREFERRED STOCK
    1  
 
       
1.1. Issuance, Purchase and Sale
    1  
 
       
1.2. Closing
    2  
 
       
1.3. Tax Characterization
    2  
 
       
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    2  
 
       
2.1. Organization, Qualification, Authorization
    2  
 
       
2.2. Material Contracts
    3  
 
       
2.3. Incorporation and Good Standing of Subsidiaries
    3  
 
       
2.4. Compliance with Laws, Other Instruments, Etc.
    4  
 
       
2.5. Governmental Authorizations, Etc.
    4  
 
       
2.6. Litigation; Observance of Statutes, Regulations and Orders
    4  
 
       
2.7. Taxes
    5  
 
       
2.8. Investment Company Act and Holding Company Status, Etc.
    5  
 
       
2.9. Offering of Convertible Preferred Stock and Perpetual Preferred Stock
    5  
 
       
2.10. Capitalization
    6  
 
       
2.11. Fairness Opinion
    7  
 
       
3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
    7  
 
       
4. CONDITIONS OF CLOSING:
    8  
 
       
4.1. Conditions to Obligations of the Purchasers
    8  
 
       
4.2. Conditions to Obligations of the Company
    9  
 
       
5. DEFINITIONS
    10  
 
       
5.1. Definitions
    10  
 
       
6. MISCELLANEOUS
    12  
 
       
6.1. Successors and Assigns; No Third-Party Beneficiaries
    12  
 
       
6.2. Fees and Expenses
    12  
 
       
6.3. Notices
    13  
 
       
6.4. Standstill
    13  
 
       
6.5. Subsequent Offerings
    14  
 
       
6.6. Reservation of Shares
    14  
 
       
6.7. Entire Agreement
    14  

i



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS
(continued)
      Page  
6.8. Waivers and Amendments
    15  
 
       
6.9. Governing Law
    15  
 
       
6.10. Severability
    15  
 
       
6.11. Titles and Headings
    15  
 
       
6.12. Signatures and Counterparts
    15  
 
       
6.13. Enforcement of the Agreement
    16  
 
       
6.14. Construction
    16  

         
EXHIBIT A
  —   Form of Certificate of Designation for Convertible Preferred Stock  
EXHIBIT B
  —   Form of Certificate of Designation for Perpetual Preferred Stock  
EXHIBIT C
  —   Form of Opinion of Counsel to the Company  
EXHIBIT D
  —   Form of Registration Rights Agreement

ii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of July 25, 2008
by and between XO HOLDINGS, INC., a Delaware corporation (the “Company”) and the
entities listed on the signature pages hereto under the caption “Purchasers”
(each such entity, a “Purchaser” and collectively, the “Purchasers”).
W I T N E S S E T H:
     WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Company wishes to sell to the Purchasers and the Purchasers wish
to purchase from the Company an aggregate of 555,000 shares of the Company’s
7.00% Class B Convertible Preferred Stock (the “Convertible Preferred Stock”);
and
     WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Company wishes to sell to the Purchasers and the Purchasers wish
to purchase from the Company an aggregate of 225,000 shares of the Company’s
9.50% Class C Perpetual Preferred Stock (the “Perpetual Preferred Stock” and
together with the Convertible Preferred Stock, the “Preferred Stock”); and
     WHEREAS, the Purchasers and the Company desire to provide for the purchase
and sale of the Convertible Preferred Stock and Perpetual Preferred Stock and to
establish certain rights and obligations in connection therewith.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties hereto hereby agree as follows:
1. ISSUANCE AND SALE OF PREFERRED STOCK.
1.1. Issuance, Purchase and Sale.
     Upon the terms and subject to the conditions set forth herein, at the
Closing (as defined below) the Company shall sell to the Purchasers, and the
Purchasers shall purchase from the Company, (a) the Convertible Preferred Stock
for an aggregate purchase price of $555,000,000, which will be satisfied through
the delivery to the Company by the Purchasers for cancellation all of their
right, title and interest in the Company’s senior indebtedness set forth on
Schedule 1.1, which represents all of such indebtedness held by the Purchasers
and their Affiliates, together with all rights to receive principal, interest
and other payments with respect thereto, (the “Tendered Company Debt”) free and
clear of all liens, charges and other encumbrances of any kind and payment of
the remaining balance of such purchase price in cash, and (b) the Perpetual
Preferred Stock for an aggregate purchase price of $225,000,000 in cash
(collectively, the “Purchase Price”). The number of shares of Convertible
Preferred Stock and Perpetual Preferred Stock being acquired by each Purchaser,
and the portion of the Purchase Price payable therefore, in cash and in Tendered
Company Debt, is set forth under such Purchaser’s name on the signature page
hereto. For the avoidance of doubt, the Purchasers together shall purchase the
Preferred Stock in a ratio of 2.46667 shares of Convertible Preferred

 



--------------------------------------------------------------------------------



 



Stock to each 1.0 share of Perpetual Preferred Stock and 0.405405 shares of
Perpetual Preferred Stock to each 1.0 share of Convertible Preferred Stock.
1.2. Closing.
     (a) The closing of the purchase and sale of the Convertible Preferred Stock
and Perpetual Preferred Stock hereunder shall take place on July 25, 2008 (the
“Closing Date”) at the offices of Dechert LLP, 1775 I Street, N.W., Washington,
DC 20006 at 10:00 a.m., subject to the prior satisfaction or waiver of the
conditions set forth in Section 4 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions), or at such other place, time and/or date as shall
be mutually agreed by the Company and the Purchasers.
     (b) At the Closing, the Company shall deliver to each Purchaser
certificates representing the Convertible Preferred Stock and Perpetual
Preferred Stock being purchased by such Purchaser, each registered in the name
of such Purchaser or its nominee or designee in such amounts as such Purchaser
shall specify to the Company prior to the Closing. Delivery of such certificates
shall be made against receipt by the Company of the portion of the Purchase
Price payable therefor in cash and, as applicable, Tendered Company Debt, as set
forth on the signature pages hereto, which in the case of cash shall be paid by
wire transfer to an account designated by the Company. At the Closing, each
stock certificate evidencing the shares of Preferred Stock so delivered by the
Company at the Closing will be duly registered in the applicable Purchaser’s
name in the Company’s records.
1.3. Tax Characterization.
     The Purchasers and the Company agree that for income tax purposes (i) this
Agreement shall constitute a “plan of reorganization” within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations promulgated thereunder and (ii) the exchange of the
Company’s indebtedness for the Convertible Preferred Stock shall constitute a
reorganization of the Company under Section 368(a)(1)(E) of the Code.
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company hereby represents and warrants to each Purchaser as of the date
hereof and as of the Closing, as follows:
2.1. Organization, Qualification, Authorization.
     (A) The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and authority to own, lease and operate its properties, to transact the
business it transacts, to execute and deliver this Agreement and the other
Transaction Documents and to perform the provisions hereof and thereof
(including without limitation, the issuance of the Preferred Stock and the
adoption by the Company of each Certificate of Designations for the Preferred
Stock). The

2



--------------------------------------------------------------------------------



 



Company is duly qualified as a foreign corporation and is in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except where the failure to be so qualified
individually and in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
     (B) The execution, delivery and performance of this Agreement and the other
Transaction Documents (including without limitation, the issuance of the
Preferred Stock and the adoption by the Company of each Certificate of
Designations for the Preferred Stock) are within the corporate power of the
Company and have been duly authorized by all necessary corporate action on the
part of the Company, including without limitation, the unanimous approval by the
Special Committee. This Agreement and the other Transaction Documents, when
executed and delivered by the Company, are legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, preference or other similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The shares of Preferred Stock, when issued
and delivered against payment therefor pursuant to this Agreement, will be duly
and validly issued, fully paid and nonassessable. The Shares issuable upon
conversion of the Convertible Preferred Stock, when issued, will be duly and
validly issued, fully paid and nonassessable, and will have been issued in
accordance with the registration or qualification requirements of the Securities
Act and any relevant state securities laws or pursuant to valid exemptions
therefrom. The shares of Preferred Stock, when issued, and the Common Stock
issuable upon conversion of the Convertible Preferred Stock, when issued, will
be free of any and all liens. The Company has reserved for issuance a sufficient
number of shares of Common Stock initially issuable upon conversion of the
Convertible Preferred Stock.
2.2. Material Contracts.
     All contracts (the “Material Contracts”) required to be filed by the
Company under Item 601 of Regulation S-K of the Securities and Exchange
Commission have been filed with the Securities and Exchange Commission. All
Material Contracts are valid, binding and enforceable against Company and, to
Company’s best knowledge, against the other parties thereto, in accordance with
their respective terms and all Material Contracts are in full force and effect
to the extent not terminated in accordance with their respective terms, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
2.3. Incorporation and Good Standing of Subsidiaries.
     Each Subsidiary is duly organized, validly existing and in good standing
(to the extent such concepts are recognized in such jurisdictions) under the
laws of the jurisdiction of its organization and is duly qualified as a foreign
corporation and is in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
where the failure to be so qualified individually and in the aggregate could not
reasonably be expected to have a Material Adverse Effect. Each Subsidiary has
the corporate

3



--------------------------------------------------------------------------------



 



power and authority to (i) own or hold under lease the property it purports to
own or lease, as the case may be, and (ii) operate its properties and to
transact the business it transacts.
2.4. Compliance with Laws, Other Instruments, Etc.
     The execution, delivery and performance by the Company of this Agreement
and the other Transaction Documents (including without limitation, the issuance
of the Preferred Stock and the adoption by the Company of each Certificate of
Designations for the Preferred Stock) does not and will not: (A) violate any
provision of the Certificate of Incorporation or by-laws (or comparable
organizational document) of the Company or any Subsidiary; (B) result in any
breach of, or constitute a default under, or result in the creation of any lien
in respect of any property of the Company or any Subsidiary under any agreement
or instrument to which the Company or any Subsidiary is a party or by which
their respective properties may be bound or affected; (C) result in a breach of
any of the terms, conditions or provisions of, or constitute a default under, or
permit the acceleration of rights under or termination of, any Material
Contract; or (D) violate any Order, law, statute, rule or regulation of any
Governmental Body applicable to the Company or any Subsidiary, except, in each
case above, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
2.5. Governmental Authorizations, Etc.
     No consent, approval or authorization of, or registration or filing with,
any Governmental Body or any other Person is required to be obtained by the
Company in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents (including without limitation, the
issuance of the Preferred Stock and the adoption by the Company of each
Certificate of Designations for the Preferred Stock), except for the filings of
the Certificates of Designation with the Secretary of State of the State of
Delaware or any required filing under the Exchange Act or the Securities Act and
except where failure to obtain such consent, approval or authorization or make
such registration or filing would not reasonably be expected to have a Material
Adverse Effect.
2.6. Litigation; Observance of Statutes, Regulations and Orders.
     Except as disclosed in the SEC Reports, there are no actions, suits or
proceedings (including counterclaims) pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary or any property of the
Company or any Subsidiary, in any court or before any arbitrator of any kind or
before or by any Governmental Body, except actions, suits or proceedings which
could not be reasonably expected to have a Material Adverse Effect.
     Neither the Company nor any Subsidiary is in violation of any Order,
statute, rule or regulation of any Governmental Body, except for defaults or
violations which, in the aggregate, could not be reasonably expected to have a
Material Adverse Effect.

4



--------------------------------------------------------------------------------



 



2.7. Taxes.
     The Company and its Subsidiaries have filed all material tax returns
required to have been filed by the Company with respect to each taxable period
within the last six years in all jurisdictions in which such returns are
required to have been filed by them and have paid all taxes, assessments, fees
and governmental charges due and payable with respect to such returns to the
extent the same have become due and payable and before they have become
delinquent, other than those being contested in good faith by appropriate means
and with respect to which the Company or a Subsidiary, as the case may be, has
set aside on its books adequate reserves in conformity with GAAP or nonpayment
of which could not be reasonably expected to have a Material Adverse Effect.
2.8. Investment Company Act and Holding Company Status, Etc.
     Neither the Company nor any Subsidiary is required to register as an
investment company under the Investment Company Act of 1940, as amended.
2.9. Offering of Convertible Preferred Stock and Perpetual Preferred Stock.
     (A) Subject to the accuracy of the Purchasers’ representations and
warranties in Section 3 hereof, the offer, sale and issuance of the shares of
Preferred Stock and the Common Stock issuable upon conversion of the Convertible
Preferred Stock constitute transactions exempt from the registration
requirements of the Securities Act and the qualification or registration
requirements of any applicable state securities laws and will be effected in
compliance therewith. Neither the Company nor any authorized agent acting on its
behalf (i) will knowingly take any action hereafter that would cause the loss of
such exemptions and (ii) has or will sell, offer to sell or solicit offers to
buy any such security or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any Person, so as to bring the issuance and sale of the
Securities under the registration provisions of the Securities Act or any
applicable state securities laws.
     (B) The Company intends to make an offering of up to 27,750 shares of the
Convertible Preferred Stock and up to 11,250 shares of the Perpetual Preferred
Stock (together as a stapled unit of 2.46667 shares of Convertible Preferred
Stock for each 1.0 share of Perpetual Preferred Stock and 0.405405 shares of
Perpetual Preferred Stock for each 1.0 share of Convertible Preferred Stock) to
certain other stockholders of the Company subsequent to the closing of the
transaction contemplated by this Agreement. Neither the Company nor, to the
knowledge of the Company, any Person acting on its behalf has taken any action
(including, without limitation, any offering of any securities of the Company
under circumstances which would require, under the Securities Act, the
integration of such offering with the offering and sale of the Convertible
Preferred Stock or Perpetual Preferred Stock) which might reasonably be expected
to subject the offering, issuance or sale of the shares of Preferred Stock being
offered under this Agreement to the registration requirements of Section 5 of
the Securities Act. Notwithstanding anything herein to the contrary, the Company
shall have no obligation to make

5



--------------------------------------------------------------------------------



 



any such offering to such other stockholders and may choose in its sole and
absolute discretion not to do so.
2.10. Capitalization.
     (A) On the date hereof and immediately prior to giving effect to the
transactions contemplated hereby, the authorized capital stock of the Company
consists of 1,200,000,000 shares which consists of: (i) 1,000,000,000 shares of
common stock, par value $0.01 per share (the “Common Stock”) and
(ii) 200,000,000 shares of undesignated preferred stock, par value$0.01 per
share (the “Undesignated Preferred Stock”).
     (B) On the date hereof and immediately prior to giving effect to the
transactions contemplated hereby, the issued and outstanding capital stock of
the Company consists of 182,075,035 shares of Common Stock and 4,000,000 shares
of 6% Class A Convertible Preferred Stock, par value $0.01 per share (the “6%
Preferred Stock”). Immediately following the issuance of the Preferred Stock to
the Purchasers as contemplated hereby, the authorized capital stock of the
Company shall consist of (A) 1,000,000,000 shares of Common Stock, and
(B) 200,000,000 shares of Undesignated Preferred Stock. Immediately following
the issuance of the Preferred Stock to the Purchasers as contemplated hereby,
the issued and outstanding capital stock of the Company shall consist of
(A) 182,075,035 shares of Common Stock, (B) 4,000,000 shares of 6% Preferred
Stock, (C) 555,000 shares of Convertible Preferred Stock and (D) 225,000 shares
of Perpetual Preferred Stock. All the outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and non-assessable,
and were issued in accordance with the registration or qualification
requirements of the Securities Act and any relevant state securities laws or
pursuant to valid exemptions therefrom (and no stockholder has a right of
rescission or damages with respect thereto).
     (C) Except as set forth on Schedule 2.10(C) hereto, on the Closing Date
after giving effect to the issuance of the Preferred Stock to the Purchasers as
contemplated hereby, there will be no shares of Common Stock or any other equity
security of the Company issuable upon conversion, exercise or exchange of any
security of the Company nor will there be any rights, options or warrants
outstanding or other agreements to acquire shares of Common Stock or any other
equity security of the Company nor will the Company be contractually obligated
to purchase, redeem or otherwise acquire any of its outstanding shares of
Capital Stock. No stockholder of the Company is entitled to any preemptive
rights, rights of first refusal or similar rights to subscribe for shares of
capital stock of the Company. Except as set forth on Schedule 2.10(C) hereto,
the Company is not a party to any agreements, understandings, trusts or other
collaborative arrangements concerning the voting or transfer of the capital
stock of the Company. The Company does not have outstanding, and has no
obligation to grant or issue, any “phantom stock” or other right measured by the
profits, revenues or results of operations of the Company or any portion
thereof, or any similar rights. The Company has not declared any dividends or
distributions that remain unpaid. Schedule 2.10(C) hereto accurately sets forth
as of the Closing Date after giving effect to the issuance of the Preferred
Stock to the Purchasers as contemplated hereby any and all options, warrants
and/or other securities of the Company for

6



--------------------------------------------------------------------------------



 



which shares of Common Stock or any other equity security of the Company are
issuable upon conversion, exercise or exchange therefor, including the number of
shares of Common Stock or other equity security underlying such options,
warrants and/or other securities and the applicable conversion or exercise price
therefor.
2.11. Fairness Opinion.
     The Special Committee, on behalf of the Company, has received the written
opinions (or oral opinions to be confirmed in writing) of the fairness to the
Company, from a financial point of view, of the consideration received from the
sale of each of the Convertible Preferred Stock and Perpetual Preferred Stock,
based on the principal economic terms of the Convertible Preferred Stock and
Perpetual Preferred Stock, respectively, from its independent financial advisor,
Cowen and Company, LLC.
3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.
     Each Purchaser hereby represents and warrants to the Company, severally and
not jointly, as of the date hereof and as of the Closing, as follows:
     (a) Acquisition for Investment. Such Purchaser is acquiring the Convertible
Preferred Stock and Perpetual Preferred Stock, for its own account, for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act.
     (b) Restricted Securities. Such Purchaser understands that (i) the
Convertible Preferred Stock, Perpetual Preferred Stock and the Shares have not
been registered under the Securities Act or any state securities laws by reason
of their issuance by the Company in a transaction exempt from the registration
requirements thereof and (ii) the Convertible Preferred Stock, any Shares issued
upon conversion thereof, and the Perpetual Preferred Stock may not be sold or
otherwise disposed of unless such sale or disposition is registered under the
Securities Act and applicable state securities laws or such sale or other
disposition is exempt from registration thereunder.
     (c) Accredited Investor. Such Purchaser is an “accredited investor” (as
defined in Rule 501(a) under the Securities Act). Such Purchaser has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Convertible
Preferred Stock and Perpetual Preferred Stock and is capable of bearing the
economic risks of such investment.
     (d) General. Such Purchaser understands that the Convertible Preferred
Stock and Perpetual Preferred Stock are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire the Convertible
Preferred Stock and Perpetual Preferred Stock. Such Purchaser understands that
no federal or state agency or any

7



--------------------------------------------------------------------------------



 



government or governmental agency has passed upon or made any recommendation or
endorsement of the Convertible Preferred Stock and Perpetual Preferred Stock.
     (e) General Solicitation. Such Purchaser is not purchasing the Convertible
Preferred Stock or Perpetual Preferred Stock as a result of any advertisement,
article, notice or other communication regarding the Convertible Preferred Stock
or Perpetual Preferred Stock published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.
     (f) Authorization. Such Purchaser is a corporation or other legal entity
duly incorporated or formed, as applicable, validly existing and in good
standing under the laws of the State of Delaware and has the requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to perform the provisions hereof and
thereof. To the extent such Purchaser holds any of the Tendered Company Debt,
such Purchaser owns such Tendered Company Debt free and clear of all liens,
charges and other encumbrances of any kind, and such Purchaser has not assigned
any rights to such Tendered Company Debt to any third party (other than the
Company pursuant to this Agreement). The execution, delivery and performance of
this Agreement has been duly authorized by all necessary corporate or other
action on the part of such Purchaser. This Agreement, when executed and
delivered by such Purchaser, is a legal, valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, preference or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
4. CONDITIONS OF CLOSING:
4.1. Conditions to Obligations of the Purchasers.
          The obligations of the Purchasers to consummate the transactions
contemplated by this Agreement are subject to fulfillment or waiver, at or
before the Closing Date, of the following conditions:
          (a) The representations and warranties made by the Company in this
Agreement shall have been true when made and shall be true on and as of the
Closing Date as if made on and as of the Closing Date;
          (b) The Company shall have performed all agreements to be performed by
it under this Agreement on or before the Closing Date;
          (c) The Company shall have delivered to Purchasers an officer’s
certificate, dated the Closing Date, certifying to the satisfaction of the
conditions set forth in clauses (a) and (b) of this Section 4.1;

8



--------------------------------------------------------------------------------



 



     (d) The Company shall have executed and delivered a Registration Rights
Agreement in the form of Exhibit D hereto (the “Registration Rights Agreement”),
and the Registration Rights Agreement shall be in full force and effect;
     (e) The Company shall have filed Certificates of Designation in the form of
Exhibits A and B (the “Certificates of Designation”) with the Secretary of State
of the State of Delaware in accordance with the laws of the State of Delaware
and such Certificates of Designation shall be in full force and effect;
     (f) The Shares shall have been duly authorized and reserved for issuance;
and
     (g) The Purchasers shall have received opinions of one or more counsel to
the Company, with respect to the matters set forth in Exhibit C, in form and
substance reasonably satisfactory to the Purchasers.
     (h) The Purchasers shall have received copies of the summary minutes of the
Special Committee and the Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents certified as of the Closing Date by their respective secretary or
assistant secretary as being in full force and effect without modification or
amendment.
     (i) The Company shall have made or obtained, as applicable, all consents,
approval orders, authorizations, registrations, qualifications, designations,
declarations, filings and consents of any Persons, in each case that are
necessary in connection with the transactions contemplated by this Agreement and
the other Transaction Documents, and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Purchasers.
     (j) At the Closing, the sale and issuance by the Company, and the purchase
by the Purchasers, of the shares of Preferred Stock to be issued thereat and the
issuance by the Company of the Shares underlying the Convertible Preferred Stock
shall be legally permitted by all applicable laws to which any Purchaser or the
Company are subject, and there shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by any
Governmental Authority directing that the transactions provided for herein or in
any other Transaction Document not be consummated as provided herein and
therein.
4.2. Conditions to Obligations of the Company.
     The obligations of the Company to consummate the transactions contemplated
by this Agreement are subject to fulfillment or waiver, at or before the Closing
Date, of the following conditions:
     (a) The Board of Directors and the Special Committee, on behalf of the
Company, shall have received the written opinions (or oral opinions to be
confirmed in writing) of the fairness to the Company, from a financial point of
view, of the consideration received from the sale of each of the Convertible
Preferred Stock and Perpetual Preferred Stock, based on

9



--------------------------------------------------------------------------------



 



the principal economic terms of the Convertible Preferred Stock and Perpetual
Preferred Stock, respectively, from its independent financial advisor, Cowen and
Company, LLC, in such form as is acceptable to the Board of Directors and the
Special Committee;
     (b) The Purchase Price, in the case of the cash portion of the Purchase
Price, shall have been paid to the Company by wire transfer of immediately
available funds to the account as specified in writing by the Company and, in
the case of the Tendered Company Debt, all of the right, title and interest in
the Tendered Company Debt shall have been assigned, transferred and delivered to
the Company, free and clear of liens, charges and other encumbrances; and
     (c) Each Purchaser shall have executed and delivered the Registration
Rights Agreement, and the Registration Rights Agreement shall be in full force
and effect.
     (d) At the Closing, the sale and issuance by the Company, and the purchase
by the Purchasers, of the shares of Preferred Stock to be issued thereat shall
be legally permitted by all applicable laws to which any Purchaser or the
Company are subject, and there shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by any
Governmental Authority directing that the transactions provided for herein or in
any other Transaction Document not be consummated as provided herein and
therein.
5. DEFINITIONS.
5.1. Definitions.
     Except as otherwise specified or as the context may otherwise require, the
following terms shall have the respective meanings set forth below whenever used
in this Agreement and shall include the singular as well as the plural:
     “Affiliate” of any specified Person means any other Person which directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with, such Person.
     “Agreement” has the meaning specified in the recitals hereto.
     “Board of Directors” means the Board of Directors of the Company or any
committee of directors lawfully exercising the relevant powers of said Board or
Directors.
     “Certificates of Designation” has the meaning specified in Section 4.1.
     “Closing Date” has the meaning specified in Section 1.2.
     “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.
     “control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the

10



--------------------------------------------------------------------------------



 



ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Convertible Preferred Stock” has the meaning specified in the recitals
hereto.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “GAAP” means generally accepted accounting principles from time to time in
effect in the United States.
     “Governmental Body” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, properties, assets or condition (financial or otherwise)
of the Company and its Subsidiaries taken as a whole; (ii) the ability of the
Company to fully and timely perform its obligations under this Agreement or the
other Transaction Documents and to consummate the transactions contemplated
hereby and thereby; or (iii) the legality, validity, binding effect or
enforceability against the Company of this Agreement and the other Transaction
Documents.
     “Perpetual Preferred Stock” has the meaning specified in the recitals
hereto.
     “Order” means any written order, writ, injunction, decree, judgment, award,
penalty, determination, direction or demand.
     “Person” or “person” means and includes an individual, a partnership, a
joint venture, a corporation, a limited liability company, a trust, an
association, a joint-stock company, an unincorporated organization and a
government or any department or agency thereof.
     “Purchase Price” has the meaning specified in Section 1.1.
     “Purchaser” has the meaning specified in the recitals hereto.
     “Registration Rights Agreement” has the meaning specified in
Section 4.1(d).
     “SEC Reports” means all annual reports, quarterly reports, proxy statements
and other reports filed by the Company under the Exchange Act through the date
hereof, each as filed with the SEC.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means the shares of the Company’s Common Stock issuable upon
conversion of the Convertible Preferred Stock.

11



--------------------------------------------------------------------------------



 



     “Special Committee” means the existing Special Committee of the Company’s
Board of Directors.
     “Subsidiary” of any Person means any corporation or other entity a majority
of the total combined voting power of all classes of Voting Stock of which
shall, at the time as of which any determination is being made, be owned by such
Person and/or one or more of its Subsidiaries. Except as otherwise expressly
indicated herein, references to Subsidiaries shall mean Subsidiaries of the
Company.
     “Tendered Company Debt” has the meaning specified in Section 1.1.
     “Transaction Documents” means this Agreement, the Registration Rights
Agreement, the Certificates of Designations and all other documents required to
be delivered hereunder at Closing.
     “Voting Stock” means, with respect to any Person, any shares of stock or
other equity interests of any class or classes of such Person whose holders are
entitled under ordinary circumstances (irrespective of whether at the time stock
or other equity interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) to vote for the
election of a majority of the directors, managers, trustees or other governing
body of such Person.
6. MISCELLANEOUS.
6.1. Successors and Assigns; No Third-Party Beneficiaries.
     This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns; provided, however,
that no party hereto shall assign or delegate any of the obligations created
under this Agreement without the prior written consent of the other parties
hereto provided, however, that any Purchaser can assign its rights and
obligations hereunder to any one or more of its Affiliates without the consent
of any other party so long as such assignment could not reasonably be expected
to have a material adverse effect on the ability of the applicable Purchaser to
fully and timely perform its obligations under this Agreement or the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby; provided, that, in the event of any assignment to an Affiliate, the
Purchaser shall continue to be bound by Section 6.4. Nothing contained in this
Agreement is intended to confer any rights or remedies under or by reason of
this Agreement on any Persons other than the parties hereto and their respective
successors and permitted assigns.
6.2. Fees and Expenses.
     Except as otherwise expressly provided in this Agreement or the other
Transaction Documents, as applicable, all legal, accounting and other fees,
costs and expenses of the parties hereto incurred in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby shall be paid by the party incurring such fees, costs or
expenses.

12



--------------------------------------------------------------------------------



 



6.3. Notices.
     All notices and other communications given or made pursuant hereto shall be
in writing and shall be deemed to have been duly given or made if delivered
personally or sent by registered or certified mail (postage prepaid, return
receipt requested) to the parties at the following addresses:

  (a)   If to the Purchasers, to:

Arnos Corp.
c/o Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attn: General Counsel

  (b)   If to the Company, to:

XO Holdings, Inc.
13865 Sunrise Valley Drive
Herndon, Virginia 20171
Attn: General Counsel
or to such other persons or at such other addresses as shall be furnished by
either party by like notice to the other, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 6.3 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 6.3.
6.4. Standstill.
     Each Purchaser agrees that neither it, nor any of its Affiliates, shall,
directly or indirectly, consummate any transaction (including the conversion of
the Convertible Preferred Stock or the 6% Preferred Stock into Common Stock, the
exercise of warrants or options to purchase Common Stock or a merger pursuant
Section 253 of the Delaware General Corporation Law), if as a result of such
transaction, the Purchaser or such Affiliates would own at least 90% of the
outstanding shares of each class of the Company’s capital stock, of which class
there are outstanding shares, that absent the provisions of Section 253 of the
Delaware General Corporation Law, would be entitled to vote on a merger of the
Company with or into such Purchaser or Affiliate under the Delaware General
Corporation Law, except solely as a result of (i) a tender offer for all of the
outstanding shares of Common Stock by the Purchaser or its Affiliates wherein a
majority of the outstanding shares of Common Stock not held by such Purchaser or
its Affiliates are tendered or (ii) a merger or acquisition transaction by the
Purchaser or its Affiliates that has been approved by a special committee of the
Company’s Board of Directors comprised of disinterested directors in respect of
such merger or acquisition

13



--------------------------------------------------------------------------------



 



wherein the Purchaser or its Affiliates acquire all of the outstanding Common
Stock of the Company. This Section 6.4 shall immediately terminate and be of no
further force or effect upon the consummation of a transaction pursuant to
clause (i) or (ii) of this Section 6.4. For the avoidance of doubt, this
Section 6.4 shall not affect or restrict increases in the liquidation
preferences of any securities of the Company, including the Convertible
Preferred Stock, as in effect on the date hereof.
6.5. Subsequent Offerings.
     The Company intends to make an offering of up to 27,750 shares of the
Convertible Preferred Stock and up to 11,250 shares of the Perpetual Preferred
Stock (together as a stapled unit of 2.46667 shares of Convertible Preferred
Stock for each 1.0 share of Perpetual Preferred Stock and 0.405405 shares of
Perpetual Preferred Stock for each 1.0 share of Convertible Preferred Stock) to
certain other stockholders of the Company subsequent to the closing of the
transactions contemplated by this Agreement. The Company agrees that such
offering (i) will be effected pursuant to a private placement exempt from
registration under the Securities Act, (ii) will commence as promptly as
practicable following the Closing Date and (iii) will be consummated no later
than 30 days following the Closing Date. Neither the Company nor, to the
knowledge of the Company, any Person acting on its behalf will take any action
(including, without limitation, any offering of any securities of the Company
under circumstances which would require, under the Securities Act, the
integration of such offering with the offering and sale of the Convertible
Preferred Stock or Perpetual Preferred Stock) which might reasonably be expected
to subject the offering, issuance or sale of the shares of Preferred Stock being
offered under this Agreement to the registration requirements of Section 5 of
the Securities Act. The Company hereby agrees that any offering of Preferred
Stock shall be made as a “stapled” unit of 2.46667 shares of Convertible
Preferred Stock for each 1.0 share of Perpetual Preferred Stock offered and
0.405405 shares of Perpetual Preferred Stock for each 1.0 share of Convertible
Preferred Stock offered. For the avoidance of doubt, after any such issuance of
Preferred Stock, the Convertible Preferred Stock and Perpetual Preferred Stock
so issued will trade separately from each other and not as a “stapled” unit.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to make any such offering to such other stockholders and may choose
in its sole and absolute discretion not to do so.
6.6. Reservation of Shares.
     The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for issuance upon the conversion of
the Convertible Preferred Stock, such number of shares of Common Stock as shall
from time to time be issuable upon the conversion of all the shares of
Convertible Preferred Stock then outstanding.
6.7. Entire Agreement.
     This Agreement and the other Transaction Documents and the exhibits and
schedules hereto and thereto, represent the entire agreement and understanding
of the parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the

14



--------------------------------------------------------------------------------



 



exhibits, schedules, certificates and other documents delivered in accordance
herewith. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement and all prior drafts of
this Agreement, all of which are merged into this Agreement. No prior drafts of
this Agreement and no words or phrases from any such prior drafts shall be
admissible into evidence in any action or suit involving this Agreement.
6.8. Waivers and Amendments.
     This Agreement may be amended, waived, modified or supplemented only by a
written instrument executed by each of the parties hereto and in the case of a
waiver, executed by the party hereto against whom enforcement of such waiver is
sought; provided, that, Section 6.4 may only be amended with the approval by a
special committee of the Company’s Board of Directors comprised of disinterested
directors. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach, whether or not similar, unless such waiver specifically states that it
is to be construed as a continuing waiver.
6.9. Governing Law.
     This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York without regard to its conflict
of laws provisions.
6.10. Severability.
     This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof;
provided, however, that, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
6.11. Titles and Headings.
     The Section headings and any table of contents contained in this Agreement
are solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement or of any term or provision hereof.
6.12. Signatures and Counterparts.
     Facsimile transmission of any signed original document and/or
retransmission of any signed facsimile transmission shall be the same as
delivery of an original. At the request of either party, the parties will
confirm facsimile transmission by signing a duplicate original document. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

15



--------------------------------------------------------------------------------



 



6.13. Enforcement of the Agreement.
     The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereto, this
being in addition to any other remedy to which they are entitled at law or in
equity.
6.14. Construction.
     This Agreement has been prepared by Dechert LLP, counsel to the Special
Committee of Independent Directors, on behalf of the Company.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            XO HOLDINGS, INC.
      By:   /s/ Carl J. Grivner         Name:   Carl J. Grivner        Title:  
Chief Executive Officer     

17



--------------------------------------------------------------------------------



 



                  PURCHASERS    
 
                ARNOS CORP.    
 
           
 
  By:   /s/ Keith Cozza    
 
           
 
  Name:   Keith Cozza    
 
  Title:   Authorized Signatory         Shares of Convertible Preferred Stock  
      Purchased: 453,535         Purchase Price paid in Tendered         Company
Debt: $349,292,615.53         Purchase Price paid         in Cash: $104,242,000
   
 
                BARBERRY CORP.    
 
           
 
  By:   /s/ Keith Cozza    
 
           
 
  Name:   Keith Cozza    
 
  Title:   Treasurer         Shares of Convertible Preferred Stock        
Purchased: 40,496         Purchase Price paid in Tendered         Company Debt:
$40,496,391.33    
 
                HIGH RIVER LIMITED PARTNERSHIP         BY: Hopper Investments
LLC, its general partner         BY: Barberry Corp., its sole member    
 
           
 
  By:   /s/ Keith Cozza    
 
           
 
  Name:   Keith Cozza    
 
  Title:   Treasurer         Shares of Convertible Preferred Stock        
Purchased: 60,969         Purchase Price paid in Tendered         Company Debt:
$60,969,008.13    

18



--------------------------------------------------------------------------------



 



                  ACF INDUSTRIES HOLDING CORP.    
 
           
 
  By:   /s/ Keith Cozza    
 
           
 
  Name:   Keith Cozza    
 
  Title:   Vice President         Shares of Perpetual Preferred Stock        
Purchased: 225,000         Purchase Price paid         in Cash: $225,000,000    

19